Examiner’s Comments
Instant office action is in response to communication filed 7/15/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-3 and 6-22 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a non-transitory memory storing a plurality of queries, each of the plurality of queries comprising a sentence missing one or more words, and a list of acceptable responses for the missing one or more words; and one or more hardware processors configured to execute instructions to cause the system to perform operations comprising: detecting an authentication request from a computing device; causing to be displayed on the computing device a first authentication query from the plurality of queries, wherein the first authentication query is based on previous user messages transmitted using a messaging service associated with the system; receiving, in response to the first authentication query, a first entry of one or more words; comparing the first entry to a first list of acceptable responses from the list of acceptable responses corresponding to the first authentication query, wherein the first list of acceptable responses was determined based on word vectors generated from the sentence and a training set of word vectors determined from at least one of the previous user messages or a digital corpus of text; and authenticating the computing device based on determining the first entry matches one of the first list of acceptable responses.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.


The closest art of record Kohavi teaches “Computing services that unwanted entities may wish to access for improper, and potentially illegal, use can be more effectively protected by using Active HIP systems and methodologies. An Active HIP involves dynamically swapping one random HIP challenge, e.g., but not limited to, image, for a second random HIP challenge, e.g., but not limited to, image. An Active HIP can also, or otherwise, involve stitching together, or otherwise collecting and including, within Active HIP software, i.e., a HIP web page, to be executed by a computing device of a user seeking access to a HIP-protected computing service x number of software executables randomly selected from a pool of y number of software executables. The x number of software executables, when run, generates a random Active HIP key. If the generated Active HIP key accompanies a correct user response to the valid HIP challenge the system and/or methodology can assume with a degree of certainty that the current user is a legitimate human user and allow the current user access to the requested computing service.” but does not teach the indicated subject matter above.
Another art of record Caceres teaches “Disclosed herein are systems, methods, and computer readable-media for performing an audible human verification. The method includes determining that a human verification is needed, presenting an audible challenge to a user which exploits a known issue with automatic speech recognition processes, receiving a response to the audible challenge, and verifying that a human provided the response. The known issue with automatic speech recognition processes can be recognition of a non-word, in which case the user can be asked to spell the recognized non-word. The known issue with automatic speech recognition processes can be differentiation of simultaneous input for multiple audio streams. Multiple audio streams contained in the audible challenge can be provided monaurally. Verifying that a human provided the response can include confirming the contents of one of the multiple audio streams. Audible human verification can be 
Another art of record Lewis teaches “Disclosed herein are systems, methods, and computer readable-media for performing an audible human verification. The method includes determining that a human verification is needed, presenting an audible challenge to a user which exploits a known issue with automatic speech recognition processes, receiving a response to the audible challenge, and verifying that a human provided the response. The known issue with automatic speech recognition processes can be recognition of a non-word, in which case the user can be asked to spell the recognized non-word. The known issue with automatic speech recognition processes can be differentiation of simultaneous input for multiple audio streams. Multiple audio streams contained in the audible challenge can be provided monaurally. Verifying that a human provided the response can include confirming the contents of one of the multiple audio streams. Audible human verification can be performed in combination with visual human verification.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492